DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment and remarks filed on 07/19/2021. Claims 15-20 have been amended and claims 1-14 are as originally filed. The pending claims 1-20  are now allowed.

Drawings
The drawings were received on 04/17/2020.  These drawings are approved by the Examiner.

Response to Amendment
In response to the amendment and remarks filed on 07/19/2021, the following action has been taken:
The rejection of claims 15-20  under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter indicated in the non-final office action mailed on 05/27/2021 is withdrawn.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed subject matters in claims 1-20 are allowed because the arts of record fail to teach or fairly suggest in combinations of the claimed:
A waveform selection method, comprising:
obtaining an uplink signal sent by a terminal device;
measuring, based on the uplink signal, N corresponding signal-to-noise ratios when the terminal device sends the uplink signal by using N ranks, wherein N is a positive integer;
calculating a first modulation and coding efficiency corresponding to each of the N signal-to-noise ratios;
calculating, based on the first modulation and coding efficiency corresponding to each of the N signal-to-noise ratios, a second modulation and coding efficiency corresponding to each of the N ranks;
selecting a target modulation and coding efficiency from second modulation and coding efficiencies corresponding to the N ranks;
determining a target modulation and coding scheme based on the target modulation and coding efficiency and a historical waveform selected by the terminal device;
determining a target modulation scheme based on a target rank and the target modulation and coding scheme; and
determining, based on the target modulation scheme and the target rank, a waveform type currently selected for the terminal device, wherein the waveform type comprises cyclic prefix orthogonal frequency division multiplexing (CP-OFDM) or discrete Fourier 

A network side device, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to:
obtain an uplink signal sent by a terminal device;
measure, based, on the uplink signal obtained by a transceiver, N corresponding signal-to-noise ratios when the terminal device sends the uplink signal by using N ranks, wherein N is a positive integer;
calculate a first modulation and coding efficiency corresponding to each of the N signal-to-noise ratios;
calculate, based on the first modulation and coding efficiency corresponding to each of the N signal-to-noise ratios, a second modulation and coding efficiency corresponding to each of the N ranks;
select a target modulation and coding efficiency from second modulation and coding efficiencies corresponding to the N ranks;
determine a target modulation and coding scheme based on the target modulation and coding efficiency and a historical waveform selected by the terminal device;

determine, based on the target modulation scheme and. the target rank, a waveform type currently selected for the terminal device, wherein the waveform type comprises cyclic prefix orthogonal frequency division multiplexing (CP-OFDM) or discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-S-OFDM), as in claim 8. See figures 1 and 2 and the corresponding text in the disclosure for the combinations of the claimed subject matter in claim 8.

A non-transitory storage medium that stores one or more instructions, wherein when the one or more instructions are executed by a computer, the computer is enabled to perform operations comprising:
obtaining an uplink signal sent by a terminal device;
measuring, based on the uplink signal, N corresponding signal-to-noise ratios when the terminal device sends the uplink signal by using N ranks, wherein N is a positive integer;
calculating a first modulation and coding efficiency corresponding to each of the N signal-to-noise ratios;
calculating, based on the first modulation and coding efficiency corresponding to each of the N signal-to-noise ratios, a second modulation and coding efficiency corresponding to each of the N ranks;
selecting a target modulation and coding efficiency from second modulation and coding efficiencies corresponding to the N ranks;

determining a target modulation scheme based on a target rank and the target modulation and coding scheme; and
determining, based on the target modulation scheme and the target rank, a waveform type currently selected for the terminal device, wherein the waveform type comprises cyclic prefix orthogonal frequency division multiplexing (CP-OFDM) or discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-S-OFDM), as in claim 15. See figures 1 and 2 and the corresponding text in the disclosure for the combinations of the claimed subject matter in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESFALDET BOCURE/             Primary Examiner, Art Unit 2633